Citation Nr: 1801860	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.

2. Entitlement to service connection for bilateral eye disabilities, including macular degeneration and left eye diabetic retinopathy with sub retinal hemorrhage, to include as due to herbicides and/or chemical/ acid exposure and/or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in Honolulu, Hawaii, currently has jurisdiction over the case.

The Veteran testified at a DRO hearing in November 2014.  The Veteran also testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of both hearings is of record. 

In February 2016, the Board remanded this issue for further development, including for the provision of a VA examination and opinion regarding the etiology of his bilateral eye disorders.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was exposed to herbicides during active duty.

2. The competent, probative evidence does not demonstrate that diabetes mellitus had its clinical onset during active service or is related to any incident of service.  

3. The Veteran's bilateral eye disability did not have its clinical onset during active service and is not related to any incident of service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral eye disabilities, including macular degeneration and left eye diabetic retinopathy with sub retinal hemorrhage, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including diabetes mellitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d).

Service connection may be established on a legal presumption based on exposure to herbicide agents, including Agent Orange, where a veteran served on active duty in the Republic of Vietnam (RVN) during the Vietnam era (from January 1962 to May 1975) and has a certain listed disability, including type II diabetes mellitus, that becomes manifest to a degree of 10 percent or more any time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(ii)(iii), 3.309. 

A veteran who had active naval service in the RVN during the Vietnam era shall be presumed to have been exposed to herbicide agents only if he or she served on or visited the Vietnamese landmass or its inland waterways.  This presumption does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A) ); see also Haas v. Peake, 525 F.3d 1168, 1197  (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).

In February 2016, in response to a decision of the CAVC in Gray v. McDonald, 27 Vet. App. 313  (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval service members are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam.  VA further updated its Adjudication Manual, M21-1MR.  The applicable provisions of the M21-1 Manual, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories, were modified.  The manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the RVN and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current manual specifically provides that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

VBA Manual M21-1, IV.ii.1.H.2.a. Inland waterway service is also referred to as "brown-water" Navy service.  Id.  By contrast, "off shore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue-water" Navy service. 

While the M21-1 Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5 (2017); VBA Manual M21-1, IV.ii.1.H.2.


I. Diabetes Mellitus

In the present case, the Veteran has been diagnosed with diabetes mellitus.  See October 2006 Office Visit; July 2013 VA C&P Examination Report.  

The Veteran's service department records do not show service on land in Vietnam and he has denied that he ever set foot on the landmass of Vietnam.  See January 2014 Notice of Disagreement (reporting the Veteran worked off the coast of Vietnam in submarines).  See also November 2014 DRO Hearing; November 2015 Board Hearing.  Instead, he asserts that while operating in the coastal waters of Vietnam his submarine would go up to snorkel level, with the snorkel up, so that fresh air could enter the submarine even though it was still submerged.  See DRO Transcript, dated in November 2014.  He indicated that the submarine was close to land, because he could see trees and people on shore through the periscope.  See DRO Transcript, dated in November 2014; Board hearing transcript, dated in November 2015.  The Veteran further asserted that he was exposed to the waters of Vietnam though the operations of equipment, bilges, and leaks in the submarine. See Board hearing transcript, dated in November 2015.  

In September 2015, the Veteran's representative asserted that the Veteran was in brown waters off the coast of Vietnam.  At his hearing in November 2014, the Veteran initially testified that his submarines only operated in the coastal waters of Vietnam and did not go up any rivers in Vietnam.  But then he subsequently testified that, "I think we went . . . went to the brown side.  We did not go into the river or basically, I don't know if we went or not."  At his hearing before the Board in November 2015, the Veteran again testified that he did not know whether his submarines were in blue water or brown water.  He stated, "Exactly I do not know where we are, I am just a crew of the submarine and had no access with the specific location and GPS was not known at that time yet so basically I don't know for sure where we are."  He also stated that he did not see any planes spraying chemicals on foliage over Vietnam and that "the nearest that we go I was able to see the trees from the shore or what's that, from sea" through the periscope.

The U.S.S. Volador was in the waters of Vietnam from September 8, 1966 - September 16, 1966; October 8, 1966 - October 14, 1966; and December 29, 1967 - January 8, 1968.  See October 2014 VA Memo.  The U.S.S. Barbel was in the waters of Vietnam from January 21, 1971- January 22, 1971.  Id.  The U.S.S. Grayback began missions in Vietnam in 1971.  See November 2011 USS Grayback History.

The evidence of record confirms that the Veteran served aboard the U.S.S. Volador, from March 21, 1964 to August 29, 1968 and aboard the U.S.S. Barbel from October 2, 1970 to September 30, 1971 while the vessels were in the "official waters" of the Republic of Vietnam.  See November 2014 Correspondence.  He was also on the U.S.S. Grayback from December 27, 1974 to February 2, 1977.

The record fails to establish that the Veteran has the requisite service in the Republic of Vietnam to entitle him to a presumption of herbicide exposure.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309.  Again, he stated that he never set foot on the landmass of Vietnam.  He has stated that his submarines only operated in the coastal waters of Vietnam and did not go up any rivers in Vietnam.  He has also indicated that he did not know if his submarines entered brown water.  His statements about entering brown water are found to be speculative and lack probative value.  

The VA promulgated list of Navy ships associated with service in Vietnam, and hence exposure to herbicide agents, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Court's decision in Gray in February 2016, indicates that none of the Veteran's assigned ships had crew members that were potentially exposed to herbicides, to include as a result of entering an inland waterway.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1.  Also of record is a negative response from the National Archives and Records Administration (NARA) dated in May 2017.

While the Veteran has asserted his belief that he was exposed to herbicides during service as a result of his submarines operating close to land and going up to snorkel level, with the snorkel up, so that fresh air could enter the submarine even though it was still submerged, and being exposed to the waters of Vietnam through the operations of equipment, bilges, and leaks in the submarine, the CAVC held in Bardwell v. Shinseki, 24 Vet. App. 36  (2010), that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service. Nothing in the record otherwise demonstrates that the Veteran is qualified to identify his exposure to herbicides.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding the Veteran was exposed to herbicides while on active duty.  Consequently, he is not entitled to a grant of service connection for diabetes mellitus  pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

The first element of direct service connection is a current disability.  As noted above, the record reflects a diagnosis of diabetes mellitus, during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability.  The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus.  Additionally, the Veteran has not asserted that his diabetes had its onset during active duty or has been continuously present since his discharge from active duty.  See November 2015 Board Hearing (reporting the Veteran did not know he had diabetes mellitus until approximately the 2000's which was long after service).  The record shows that the Veteran's diabetes was not diagnosed until 2006, approximately 23 years following his discharge from active duty.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

Additionally, although diabetes mellitus is a chronic disease listed in 38 C.F.R. § 3.309 (a), the evidence demonstrates that the first diagnosis appears to have been in 2006, approximately 23 years after separation from service.  See e.g., June 2012 Statement in Support of Claim (reflecting that the Veteran suffered diabetes mellitus later in life).  As such, the evidence does not show that diabetes mellitus manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, to include as due to exposure to herbicides, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


II. Bilateral Eye Disabilities

The Board concludes that service connection is not warranted for bilateral eye disabilities, including macular degeneration and left eye diabetic retinopathy with sub retinal hemorrhage.  

The Veteran asserts that his bilateral eye disabilities were caused by in-service exposure to herbicides and/or by acid and chemicals that were given off by batteries while working in a battery compartment.  He has not described suffering a direct trauma to his eyes, such as splashing of acid or other chemicals into his eyes, but rather asserts that these substances were emitted by batteries in the environment where he worked.  

As noted above, the evidence does not show that the Veteran was exposed to herbicides during service.  In addition, his service treatment records do not contain any complaints or treatments for chemical or acid exposure or for any complaints or treatments concerning his eyes.  While the Veteran has asserted his belief that he was exposed to acid and chemicals that were emitted by batteries while aboard submarines, his statements alone are not sufficient to establish that such an event actually occurred during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Moreover, a VA examiner in September 2017 concluded that the Veteran did not have any current eye disorder that had its clinical onset during active service or was related to any incident of service, to include exposure to acid and/or chemicals aboard submarines.  The examiner explained that he could not find evidence that the Veteran was exposed to acids and/or chemicals during service and there was nothing on his examination that would support a history of chemical exposure.  The Veteran himself is not competent to render an opinion concerning the clinical onset of any of his current eye disorders or concerning a relationship to any in-service environmental exposures, as he is a layperson and this is a complex medical determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77  (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Accordingly, the preponderance of the evidence weighs against a relationship between any current eye disorder and service.  

Also, a July 2013 VA examiner noted that the Veteran's eye condition was as likely as not caused by his diabetes mellitus condition.  As diabetes mellitus is not a service-connected disability, there can be no secondary service connection for any eye disability as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

In sum, the evidence does not show that any eye disorder had its clinical onset during active service or is related to any incident of service, or was caused or aggravated by a service-connected disability.  The preponderance to the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral eye condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, as due to Agent Orange exposure, is denied.

Entitlement to service connection for bilateral eye disabilities, including macular degeneration and left eye diabetic retinopathy with sub retinal hemorrhage, to include as due to herbicides and/or chemical/ acid exposure and/or as secondary to diabetes mellitus, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


